Title: To James Madison from Joseph Cabrera, 3 October 1804 (Abstract)
From: Cabrera, Joseph
To: Madison, James


3 October 1804, Philadelphia. Finding himself in the most critical circumstances through Yrujo’s having conveyed his person over to the laws and government of the United States, he is compelled to address himself to the president by means of the enclosed remonstrance, trusting JM will see that the president reads it. No one knows his diplomatic character better than JM, to whom he was presented by Yrujo in the character of appointee to the secretariat of the Spanish legation on his arrival at Philadelphia during the last session of Congress. Urges JM to use whatever influence he has in favor of Cabrera’s demand for the sake of a stranger in the country who has here only enemies and who can rely on nothing but the generosity and uprightness of some Americans. Requests the honor of a reply, be it only to assure him of the receipt of this and of the direction given to the enclosure for the president.
